Title: To George Washington from Thomas Wharton, Jr., 12 September 1777
From: Wharton, Thomas Jr.
To: Washington, George



Sir
In Council, Philada Septemr 12th 1777

Council have Strong apprehentions that General Howe may take the Shortest rohad to cross over the Schuylkill, call’d the Sweedes Ford; below this pass which is about 17 miles to the Northwest of this City, there is no ford equally good, or tollerably practicable.
Some Cannon 12 pounders will be Sent thither, and orders were issued yesterday for great part of Militia of Philada & Bucks Counties

to assemble at the Swedes ford & other places on the banks of that River. Measures are also taking to bring the Towns people to the like, and to watch the lower parts. Parties have been employed to Collect the Boats attend the removal of the Bridge and driveing off the Cattle.
But these precautions ought not to be depended on. the want of Arms for the people at large, is great, and Seems remediless, many discouraged by present circumstances, will be backward, Whi[l]st others will act feebly.
In the mean time, Council V[i]ew the unguarded Condition of the works on the Delaware with Concern, as they are not provided with means to reinforce them. I am may it please your Excellency your Excllys Most Obedt & very Humble Servant

Tho. Wharton jun. Prest


P.S. An officer of character is wanted to head the Militia, on the schuylkill.

